Name: 2003/183/EC: Commission Decision of 14 March 2003 on a financial contribution from the Community towards the operational costs of the eradication of foot-and-mouth disease in France in 2001 (notified under document number C(2003) 743)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural activity
 Date Published: 2003-03-15

 Avis juridique important|32003D01832003/183/EC: Commission Decision of 14 March 2003 on a financial contribution from the Community towards the operational costs of the eradication of foot-and-mouth disease in France in 2001 (notified under document number C(2003) 743) Official Journal L 071 , 15/03/2003 P. 0022 - 0024Commission Decisionof 14 March 2003on a financial contribution from the Community towards the operational costs of the eradication of foot-and-mouth disease in France in 2001(notified under document number C(2003) 743)(Only the French text is authentic)(2003/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 3(3) and Article 11 thereof,Whereas:(1) As soon as the presence of foot-and-mouth disease was officially confirmed in 2001, France reported that it had immediately implemented the control measures to be applied in the event of an outbreak of that disease as provided for in Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), as last amended by Commission Decision 2003/11/EC(4), as required in order to obtain a financial contribution from the Community for the eradication of the disease in accordance with Decision 90/424/EEC.(2) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agriculture policy(5), veterinary and plant health measures undertaken in accordance with Community rules are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(3) The financial contribution from the Community should be granted provided that the actions planned are carried out efficiently and that the competent authorities supply all the necessary information within the time limits laid down in this Decision.(4) Foot-and-mouth disease represents a serious danger to Community stocks. Accordingly, in order to prevent the spread of that disease and contribute to its eradication, the Community should further contribute to eligible expenditures incurred by France. Accordingly, it is appropriate that a financial contribution from the Community should be granted to France under the provisions of Decision 90/424/EEC in order to cover the costs related to the outbreak of foot-and-mouth disease in 2001.(5) Under Commission Decision 2001/653/EC(6), a Community financial contribution was granted towards the compensation of owners for value of animals compulsorily slaughtered under eradication measures relating to outbreaks of foot-and-mouth disease in 2001. A financial contribution from the Community should also be granted towards the other, operational costs associated with the slaughter of those animals and toward other costs directly linked to such measures.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Payment of a financial contribution from the Community to FranceFrance may obtain a financial contribution from the Community of 60 % of the eligible expenditure for the operational costs of the measures foreseen in Article 11(4)(a)(i) to (iv) and (b) of Council Decision 90/424/EEC for the eradication of foot-and-mouth disease in France in 2001.Article 2DefinitionsFor the purpose of this Decision, the following definitions shall apply:(a) "reasonable payments" means payments for the purchase of materials or services at proportionate prices compared to the market prices before the outbreak of the foot-and-mouth disease;(b) "justified payments" means payments for the purchase of materials or services of which the nature and the direct link with the compulsory slaughter of animals as referred to in Article 11 of Decision 90/424/EEC in the holdings is demonstrated.Article 3The eligible expenditure covered by the financial contribution from the Community1. The financial contribution from the Community as referred to in Article 1 shall only be made in respect of justified and reasonable payments for the eligible costs as set out in Annex I.2. The financial contribution from the Community as referred to in Article 1 shall exclude:(a) value added tax;(b) salaries of civil servants;(c) use of public material other than consumables.Article 4Conditions for payment and supporting documentation1. The financial contribution from the Community as referred to in Article 1 shall be paid on the basis of:(a) a claim submitted in accordance with Annex II and within the time limit as provided for in paragraph 2;(b) detailed documents confirming the figures in the claim referred to in point (a);(c) the results of the on-the-spot checks by the Commission as referred in Article 5.The documents referred to in point (b) shall be made available for on-the-spot audits by the Commission.2. The claim referred to in paragraph 1(a) shall be provided in computerised form in accordance with Annex II within 30 calendar days of the date of notification of this Decision. When that time limit is not observed, the financial contribution from the Community shall be reduced by 25 % for every month of delay.Article 5On-the-spot checks by the CommissionThe Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the implementation of the foot-and-mouth eradication measures and the related costs incurred.Article 6Information concerning on-the-spot checks by the CommissionThe Commission shall inform the Member States of the results of the on-the-spot checks carried out as provided for in Article 5.Article 7AddresseeThis Decision is addressed to the Republic of France.Done at Brussels, 14 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 7, 11.1.2003, p. 82.(5) OJ L 160, 26.6.1999, p. 103.(6) OJ L 230, 28.8.2001, p. 12.ANNEX IEligible costs as referred to in Article 31. Costs for the slaughter of the animals:(a) salaries and fees of the slaughter-men;(b) consumables (bullet, T61, tranquillisers etc.) and specific equipment used for the slaughter;(c) materials used for the transport of the animals to the slaughterhouse.2. Costs for the destruction of animals:(a) rendering: transport of carcases to the rendering plant, treatment of carcases in the rendering plant and destruction of the meal;(b) burying: staff specifically employed, materials specifically rented for the transport and the burying of the carcases and products used for the disinfection of the holding;(c) burning: staff specifically employed, combustibles or other materials used, materials specifically rented for the transport of the carcases and products used for the disinfection of the plant.3. Cost for the destruction of milk:(a) compensation at market price of the milk;(b) destruction of the milk.4. Costs for the cleaning, disinfection and disinsectisation of holdings:(a) products used for cleaning disinfection and disinsectisation;(b) salaries and fees for the staff specifically employed.5. Costs for the destruction of contaminated feedingstuffs:(a) compensation at purchase price of the feedingstuffs;(b) destruction of the feedingstuff.6. Cost for the compensation of contaminated equipment at market value and destruction of such equipment. Costs of compensation for reconstruction or renewal of farm buildings and infrastructure costs are ineligible.ANNEX IIClaim as referred to in Article 4>TABLE>